COYTE, Judge.
The plaintiffs, five children and their parents, instituted this action against, among others, South Suburban Metropolitan Recreation and Park District. The trial court granted a motion for summary judgment in favor of the Park District. We affirm.
The pleadings and affidavits showed that the children were severely injured in an explosion in a storm sewer on property adjacent to Chase Park, which is owned and maintained by the Park District. The west entrance of the storm sewer was 75 to 100 yards from Chase Park and plainly visible from the park. Chase Park had been constructed a few months prior to the accident near an already-existing landfill site for the *911dumping of solid waste materials. The children left their playing area in the park and entered the storm sewer tunnel to a point under the landfill site. One of the children lit a match which ignited methane gas in the storm sewer, resulting in an explosion and fire.
In their complaint, the plaintiffs alleged, among other things, that the operation of a landfill produces methane gas which becomes explosive when confined, and that the Park District “negligently failed to provide adequate safety measures relating to said Chase Park and said storm sewer entrance” on the neighboring landfill property. The question here, as in the trial court, is whether the Park District has a duty to safeguard the plaintiffs from harm under these circumstances. We agree with the Park District’s argument that Turner v. Grier, Colo.App., 608 P.2d 356 (1979) is controlling.
Applying the analysis of Turner here, if we assume the risk of injury to the plaintiffs and its foreseeability, and', after considering the likelihood of injury, the magnitude of the burden of guarding against it, the consequences of placing that burden upon the defendant, and after weighing the social utility of the defendant’s activities in maintaining a park against any culpability or moral blame which may have existed, we conclude that the entry of summary judgment for the Park District was proper. Whatever duty, if any, the Park District owed to the public, including these plaintiffs, to provide a reasonably safe park facility, this duty did not include the responsibility to provide safety measures in Chase Park to prevent the entry of children into a storm sewer 75 to 100 yards away from the property maintained by the Park District.
The judgment is affirmed.
SMITH, J., concurs.
KELLY, J., specially concurs.